                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN MYERS,                                  )      CASE NO. 4:19CV476
                                             )
                      Petitioner,            )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
MARK WILLIAMS, Warden,                       )      MEMORANDUM OF OPINION
                                             )      AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J.:

       This matter is before the Court on Magistrate Judge Knepp’s Report and

Recommendation (ECF DKT #11) to deny Petitioner John Myers’ Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2241 (ECF DKT #1) as moot. Objections to the Report and

Recommendation were due by July 5, 2019. Petitioner has not filed an objection to the Report

and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objections. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge and DENIES Petitioner’s Petition as MOOT.

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b).

       IT IS SO ORDERED.

                                        s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge

Dated: July 30, 2019




                                                  -2-
